Per, Curiam,
This suit was brought for the price of nine bales of cotton pickings, amounting to 1336.88. The defence was that the pickings were sold by sample, and, not being equal to the sam*225pie, the defendants promptly notified plaintiff of the fact and that the goods were subject to-his order, and also that they were uninsured. The plaintiff claiming that they were fully equal to the sample, etc., disregarded the notice and insisted on payment. In the meantime the goods were destroyed by fire. Testimony was introduced by both parties in support of their respective contentions. The case thus hinged on questions of fact that were exclusively for the jury. Those questions were fairly submitted to them by the learned president of the common pleas in a clear and comprehensive charge, in which the law applicable to the testimony was distinctly and accurately stated. The verdict in favor of the defendants, by necessary implication established the facts in their favor; and it was clearly warranted by the evidence. We find no error in either of the excerpts from the learned judge’s charge recited in the respective specifications, nor in his answers to plaintiff’s points.
Judgment affirmed.